Richards, J.
On May 8, 1918, the Williams County Board of Education, in compliance with a petition filed with it, asking therefor, transferred by resolution duly adopted certain territory from the Jefferson Township Rural School District to the .West Unity Village School District. On the territory transferred was a schoolhouse. Thereafter the Board of Education of West Unity School District advertised for sale the schoolhouse so transferred, the sale to be on August 23, 1919.
This action is brought for the purpose of enjoining the sale of the school building and the tearing down and removal of the same. The trial court on the hearing of the action dismissed the plaintiff’s petition, and an appeal has been taken to this court.
The regularity of the proceedings leading up to and including the transfer is not questioned. The transfer was made by virtue of the authority reposed in the county board of education by Section 4692, General Code, as amended 106 Ohio Laws, 397. That section provides, among other things, that the legal title of the property shall become vested in the board of education of the school district to which the territory is transferred, and the county board of education is authorized by the section to-make an equitable division of the school funds of the transferred territory and also an equitable (iivision of the indebtedness thereof. Plaintiff contends that the general assembly was without authority to provide in case of such a transfer that the legal title of the property should become vested in the school district to which the territory is transferred, as is provided in the section. The record in this Case shows that the transfer by the county *348board of education was made only after the filing of a petition asking that such procedure be taken, and neither in the pleadings nor evidence is there any claim made of fraudulent conduct on the part of the county board of education or of an abuse of discretion on its part.
The general rule of law, in the absence of statutory provision to the contrary, is that when the territory of a school district is detached from that district, and attached to another, a schoolhouse on the territory so transferred would thereupon become the property of the district to which the territory was transferred. The substance of this general rule of law has been placed by our legislature in the statute above cited. Manifestly, in a rapidly growing county, it frequently becomes necessary to change the boundaries of school districts, as originally established, and such changes often result in the transfer of territory, which may include schoolhouses, and some adjustment on equitable principles should be made in case of such transfer. Our statute accordingly provides for an equitable division of the school funds and indebtedness. Clearly it would be impracticable in the majority of cases to require an equitable division between the two districts of the value of the schoolhouse so transferred, but we would feel better satisfied with the reasonableness of the statute if it required such adjustment in the event that the schoolhouse should thereafter be sold. However, the adjustment is left entirely with the legislature, the details to be effectuated by the county board of education pursuant to the statute.
*349The plenary power of the legislature in such cases is clearly stated in 24 Ruling Case Law, 566, where it is announced that such statutes do not deprive the school district of its property without due process of law, and the authorities sustaining the proposition are there collected. We call attention to the following, all. of which sustain the right of the school district to which the territory is transferred to own and control the schoolhouse situated in the transferred territory: Board of School Commissioners of Indianapolis v. Center Township, 143 Ind., 391; Pass School District v. Hollywood City School District, 156 Cal., 416, 25 L. R. A., N. S., 485, 20 Am. & Eng. Ann. Cas., 87; Board of Education of Fulton County v. Board of Education of College Park, 147 Ga., 776, 95 S. E. Rep., 684, and Consolidated School District No. 1 of Alfalfa County v. School District No. 24, Alfalfa County, 33 Okla., 320, 125 Pac. Rep., 729.
The constitutionality of such legislation has been directly sustained by the supreme court of the United States in Kies v. Lowrey, 199 U. S., 233, in which it is held that such transfer does not amount to the taking of property without due process of law.
The supreme court of Ohio in Board of Education v. McLandsborough, 36 Ohio St., 227, sustained the validity of an act of the legislature which exonerated a school officer from accounting for public money belonging to a school district, which had been stolen from him or lost without his fault. If the general assembly has power to relieve the treasurer and his sureties from liability to a board of education in that kind of case, it certainly has *350the power in a case like the one at bar to direct where the title to a schoolhouse in transferred territory shall vest.
A decree will be entered for the defendants, dismissing the petition.-

Petition dismissed.

Chittenden, J, concurs.
Kinkade, J., dissents.